4 F.3d 993
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Conley HATMAKER, Petitioner,v.MOUNTAIN DRIVE COAL COMPANY;  Old Republic InsuranceCompany;  and Director, Office of Workers'Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 92-4247.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1993.

Before JONES and NORRIS, Circuit Judges, and CLELAND, District Judge.*
PER CURIAM.


1
Petitioner, Conley Hatmaker, appeals the decision of the Benefits Review Board, which upheld the Administrative Law Judge's denial of benefits under the Federal Coal Mine Health & Safety Act.


2
Having carefully considered the record and the briefs of petitioner and of respondents, Mountain Drive Coal Company and Old Republic Insurance Company, we are unable to say that the Order denying benefits is not supported by substantial evidence or is contrary to law.  Accordingly, we affirm the Order upon the reasoning set out by the Board in its Decision and Order issued September 28, 1992.



*
 The Honorable Robert H. Cleland, United States District Judge for the Eastern District of Michigan, sitting by designation